EXHIBIT 10.12



February 13, 2014




Stephen Smith
31729 Maritime Ct
Avon Lake, OH 44012






Dear Steve


As you are aware, International Paper and Bain Capital are in discussions
regarding a transaction (the “Transaction”) that would combine their respective
distribution businesses into a newly formed company (“Newco”) whose shares will
be listed on a national stock exchange. We have been discussing an employment
opportunity for you with Newco. Given the nature of the Transaction and the
amount of work to be done prior to closing the Transaction, we intend to hire
you as an employee of IP/xpedx on the terms set forth below shortly after
signing the definitive agreement for the Transaction, and in no event later than
July 1, 2014. At the closing of the Transaction you would become an employee of
Newco on the same terms as described below. You will be given ten (10) business
days’ notice before your employment by Newco is publicly announced. If the
Transaction should fail to close, you will remain an employee of IP/xpedx in
accordance with the terms described herein.


We are pleased to confirm our offer of employment as Chief Financial Officer of
Newco. The specifics of our offer are outlined below:


•
Primary work location: Atlanta, GA once Newco’s executive offices are available.
Prior to that time the expectation is you will work from Loveland OH.

•
Start Date: within 30 days of public announcement (the “Public Announcement”)
that the definitive agreement for the Transaction has been signed.

•
Monthly salary of $45,833 payable in accordance with our normal payroll
practices, currently payable on a the last working day of each month;

•
Sign-on bonus: $1,500,000 payable within 30 days of employment by IP/xpedx.

•
Participation in annual non-equity incentive plan which provides an opportunity
to earn a target of 85% of your base salary contingent upon attainment of
selected business goals;

•
For the period of time you are employed by IP/xpedx, the terms of International
Paper’s Management Incentive Plan (MIP) will be applicable with performance
award levels and targets prorated for the portion of the performance cycle
employed by IP/xpedx in accordance with the terms of the MIP. .

•
Once employed by Newco the terms of Newco’s non-equity incentive plan (“NewCo
Management Incentive Plan”) will be applicable, It is anticipated that the
expectations and opportunities for performance incentives will be consistent
with that presented to potential Lenders.

•
Participation in a long term incentive plan of Newco. See Exhibit A to this
offer letter for a summary of key terms. For the time you are employed by IP/
xpedx you will participate in International Paper’s PSP program at a similar
target level as set forth in Exhibit A. Your portion of the 2014 grant earned in
2014 will be paid out in cash following the closing of the Transaction.

•
Commuting expenses. Through September 2015 your commuting expenses (flight,
accommodations, rental car) will be expensed as travel or grossed up, as
appropriate. This benefit does not include living costs like food, gasoline for
car, household expenses.


1

--------------------------------------------------------------------------------



•
Additional incentive compensation. You will have an opportunity to receive an
additional incentive payment (“Additional Incentive Payment”) based upon Newco
achieving certain EBITDA levels. Specifics of the plan will be approved by the
board of directors of Newco. However, we contemplate this payout will be tied to
EBITDA levels that Newco must achieve in order to trigger a payment to
International Paper under the “earn-out” provisions of the definitive agreement
for the Transaction.

•
If your payout threshold is met, your minimum payment will be $1,000,000, target
will be $2,000,000 and maximum payment of $3,000,000 is possible.

•
It is possible that the Compensation Committee of the NewCo Board will decide to
implement a compensation plan (“New Incentive”) for you and other members of
senior management that is similar to this Additional Incentive Payment. In that
event, the New Incentive program or plan approved by the Compensation Committee
will replace the Additional Incentive Payment and your target payout under the
New Incentive will not be less than $2,000,000. The Compensation Committee will
have the final determination on whether the New Incentive is similar to the
Additional Incentive Payment, but it will not be less than the current
Additional Incentive Compensation Plan set forth above.

•
Your execution of a non-compete/ non-solicitation agreement. This agreement will
be assigned to Newco at the closing of the Transaction.

•
Vacation: 4 weeks

•
Relocation: Newco Relocation program, which will be presented when available.

•
Travel Expenses. All reasonable and necessary travel expenses will be paid by
the company.

•
Severance:

•
You will not be covered by IP/xpedx’s standard severance agreement, but rather
the following provisions relating to severance.

i.
if the closing of the Transaction does not occur prior to the one-year
anniversary of the Public Announcement, you will have the option to leave the
employment of IP/xpedx and be paid a severance of 24 months base pay and your
non-equity incentive plan payout at two times target. You must inform IP/xpedx
of your decision regarding this severance within the seven days following the
one-year anniversary of the Public Announcement.

ii.
If you are severed for any reason, other than discharge for cause, you will
receive an amount equal to one and one-half (1.5) times: (i) annual base pay,
plus (ii) the average annual NewCo Management Incentive Plan payments earned
during your employment.

iii.
“Discharge for cause” is defined as a discharge resulting from employee’s
willful misconduct, failure to comply with law or material company policy
(including, but not limited to, the standards of conduct and codes of ethics),
theft, dishonesty, falsification of company documents, or insubordination.

iv.
In order to receive the severance benefits described above, you must sign and
not revoke a waiver and release of claims prepared by the Company at the time of
termination.

•
Notwithstanding anything to the contrary contained in this offer letter, you
shall be entitled to participate in all health, welfare, retirement, equity and
perquisite plans and programs made available to other comparable senior
executives of Newco generally on terms and conditions no less favorable than
those offered to such senior executives

•
After you have accepted this offer of employment, you will receive instructions
showing you how to access the online new hire materials you will need to
complete for enrollment in our current IP/xpedx benefit plans, including the
savings investments, retirement program, life insurance, optional medical,
dental and long-term disability insurance as well as information


2

--------------------------------------------------------------------------------



on salary continuance and paid holiday eligibility. You may contact the Employee
Service Center at 1-888-372-2968 and identify yourself as a new hire if you have
any questions regarding benefits.


As mentioned, our offer to join IP/xpedx/ Newco is contingent upon the
following:
•
The verification of your eligibility for employment in accordance with the
federal E-Verify system;

•
Successful completion of our pre-placement Health Assessment Program, a drug
screen, a background investigation, and reference checks; and

•
Your execution of the enclosed Non-Compete/ Non-Solicitation Agreement.



Please note that your employment with IP/xpedx/ Newco is “at-will” and is not
guaranteed for any term. This means that both you and the company retain the
right to terminate the employment relationship at any time and for any reason,
with or without prior notice. Additionally, the terms and conditions of your
compensation and benefits plans may be changed from time to time as necessary by
IP/xpedx/ Newco at its sole discretion are subject to approval by the Newco
Compensation Committee. It is anticipated that the expectations and
opportunities for performance incentives will be consistent with that presented
to potential Lenders.


This employment offer is based on your skill and ability and not because of
trade secret or proprietary information of your former employer(s) of which you
may have knowledge. By signing below, you expressly agree that during your
employment with IP/xpedx/ Newco you will not utilize or disclose any trade
secret or proprietary information belonging to your former employer(s). You also
represent that if you are subject to a non-compete agreement or other
restrictive covenant with a former employer or any other entity, you have
advised us of the existence of that agreement and/or restrictive covenant and
you have represented to us your understanding that the agreement and/or
restrictive covenant will not prevent you from performing the duties of the
position that we have offered you.


To confirm your acceptance of our offer, please sign this letter and return to
Elizabeth Patrick at Elizabeth.patrick@xpedx.com, within the next 7 days. Please
also complete the enclosed forms and include them when you return the signed
copy of this letter.


All new employees are required by federal law to complete an I-9 Employment
Eligibility Verification Form. To comply with this requirement, IP/xpedx
participates in the federal E-Verify program, which is an electronic system
established by the Department of Homeland Security and the Social Security
Administration to verify identity and employment eligibility. Upon acceptance of
this offer, you will receive an e-mail from the company’s external vendor,
Sterling Direct, with a personal log-in and password and instructions that will
enable you to complete Section 1 of the I-9 Form.


You must use E-Verify to complete Section 1 of the I-9 form on-line before your
start date, or on your first day of employment. On your first day of work but no
later than three days after you start, you will need to present originals of
acceptable documentation (e.g., U.S. passport, permanent resident alien card,
drivers’ license) to verify your identity and eligibility to work in the United
States. A complete list of acceptable documents will be provided to you with the
I-9 Form.


This offer letter constitutes the entire agreement with respect to your offer of
employment and shall supersede all previous negotiations, oral communication and
writings with respect to this offer of employment.


I am delighted that you are considering coming to IP/xpedx/ Newco and I believe
that you will find this opportunity with us to be personally and professionally
rewarding.

3

--------------------------------------------------------------------------------





Sincerely,






/s/ Mary A. Laschinger        
Mary A. Laschinger                








Agreed & Accepted




/s/ Stephen Smith____________
Feb. 13, 2014                     Stephen Smith                 Date





Enclosures:     New Hire Forms
Employment Application
Background Investigation Disclosure and Consent and Information Form
Benefits Overview for Salaried Employees

4

--------------------------------------------------------------------------------





Exhibit A
Summary of Key Terms of LTIP
(attached)



5

--------------------------------------------------------------------------------



•
Annual LTIP Awards: Executive will be eligible to participate in NewCo’s
long-term equity incentive program (LTIP). For the three year period of
2014-2016 (the “Initial Term”), Executive will have a target annual
participation rate of $1,100,000 (collectively, the “LTIP Awards”). Although the
details of the LTIP program are subject to review and approval by the NewCo
Compensation Committee (the “Committee”), the current expectation is that 25% of
the value of the LTIP Awards will be in the form of NewCo stock options (based
upon the Black-Scholes value as of the date of grant, or other applicable
valuation of such options as determined by the Committee) and 75% of the value
of the LTIP Awards will be in the form of NewCo performance stock (based upon
the value of the stock on the date of grant).

•
Vesting and Payment:

•
NewCo stock options will be subject to time-based cliff vesting at the end of
three years from the date of grant, based on market competitive practices and,

•
NewCo performance stock awards will cliff vest at the end of the three year
period following the date of grant and are conditioned on Executive’s continued
employment through each applicable vesting date. NewCo performance stock LTIP
Awards made in each year from 2014 through 2016 are payable (subject to vesting
and performance criteria) three years after the award (e.g., the award made in
2014 is payable in 2017).

•
The actual amount of each of the LTIP Awards relative to target will be based
upon the satisfaction of NewCo’s performance metrics established by the
Committee.

•
Each of the LTIP Awards is conditioned on Executive’s continued employment
through each applicable vesting date, i.e., the awards will not be prorated.

•
NewCo shall have the right to deduct from any LTIP Award, including the delivery
of performance shares, a sufficient amount to cover the withholding of all
applicable federal, state local or foreign taxes applicable to withholdings for
wages.

•
The final terms and conditions of each LTIP Award will be set forth in the
applicable grant documents related to such award and will be consistent with
NewCo’s long-term equity incentive program approved by the Committee for such
year. It is anticipated that the expectations and opportunities for performance
incentives will be consistent with that presented to potential Lenders.

•
Bridging LTIP Payments for 2015-2016. Because the LTIP payments will not begin
until 2017, Executive will have the opportunity to earn payments of $1,100,000
in each of 2015 and 2016 (the “NewCo Bridging Award”). The NewCo Bridging Award
payments will be payments from NewCo in the form of lump sum cash payment and
stock, as detailed below.

•
NewCo will make a guaranteed lump sum cash payment to Executive of 50% of the
NewCo Bridging Award, payable at the end of the calendar year. The remaining 50%
of the NewCo Bridging Award is payable at the sole discretion of the Committee
based on NewCo performance metrics determined by the Committee. The Committee
may make such payment in either a lump sum cash award, stock or some combination
thereof. If NewCo’s performance exceeds the metrics, the Committee may, at its
sole discretion increase the amount of this portion of the award.

•
In order to qualify for a NewCo Bridging Award, the Executive must remain
employed by NewCo until the payout for each calendar year, or have a Qualifying
Termination prior to payout in that year. A Qualifying Termination is defined
as:

•
Involuntary termination not for cause

•
Death

•
Long-Term Disability


6

--------------------------------------------------------------------------------



If Executive’s employment terminates for any reason in 2015, he/she will not be
eligible for the 2016 payment.


•
The NewCo Bridging Award payments, whether lump sum cash or stock, will be
subject to all applicable federal, state local or foreign taxes applicable to
withholdings for wages.


7